Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 12/10/2019.
2.  Claims 1-18 have been examined and are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3.  Claims 12-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The following terms lack antecedent basis:	
(i) the computer program (line 3 claim 12).  Correction is required.
(ii) the computer application (line 4 claim 16).  Correction is required.

Double Patenting
4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
5.  Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No 10,503,525. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,503,525.  While missing limitations: “launching a computer program” and “instantiating said first object including said at least one persistence-annotated field”, claim 1 discloses all other limitations as disclosed in claim 1 of U.S. Patent No. 10,503,525.
Claims 2-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,503,525, respectively.  While missing limitation: “launching a computer program”, claims 2-6 disclose all other limitations as disclosed in claims 1-5 of U.S. Patent No. 10,503,525.
Claims 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 10,503,525, respectively.  While missing limitations: “launching a computer program” and “instantiating said first object including said at least one persistence-annotated field”
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,503,525.  While missing limitations: “launching a computer program” and “instantiating said first object including said at least one persistence-annotated field”, “Groovy.TM. computer program, or a Clojure.TM. computer program”, claim 9 discloses all other limitations as disclosed in claim 11 of U.S. Patent No. 10,503,525.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,503,525.  While missing limitations: “launching a computer program” and “instantiating said first object including said at least one persistence-annotated field”, “a Kotlin.RTM. computer program, or a Clojure.TM. computer program”, claim 10 discloses all other limitations as disclosed in claim 11 of U.S. Patent No. 10,503,525.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,503,525.  While missing limitations: “launching a computer program” and “instantiating said first object including said at least one persistence-annotated field”, “a Kotlin.RTM. computer program, or Groovy.TM. computer program”, claim 11 discloses all other limitations as disclosed in claim 11 of U.S. Patent No. 10,503,525.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. “a first circuit module configured and arranged to launch a computer program” and “a third circuit module configured and arranged to instantiate said first object including said at least one persistence-annotated field”, claim 12 discloses all other limitations as disclosed in claim 12 of U.S. Patent No. 10,503,525.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,503,525.  While missing limitations: “a first circuit module configured and arranged to launch a computer program”, claim 13 discloses all other limitations as disclosed in claim 12 of U.S. Patent No. 10,503,525.
Claims 14-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 of U.S. Patent No. 10,503,525, respectively.  While missing limitation: “a first circuit module configured and arranged to launch a computer program” and “a third circuit module configured and arranged to instantiate said first object including said at least one persistence-annotated field”, claims 14-15 disclose all other limitations as disclosed in claims 13-14 of U.S. Patent No. 10,503,525.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,503,525.  While missing limitations: “instructions for launching a computer program” and “instructions for instantiating said first object including said at least one persistence-annotated field”, claim 16 discloses 
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,503,525.  While missing limitations: “instructions for launching a computer program”, claim 17 discloses all other limitations as disclosed in claim 18 of U.S. Patent No. 10,503,525.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 10,503,525.  While missing limitations: “instructions for launching a computer program” and “instructions for instantiating said first object including said at least one persistence-annotated field”, “the first object is instructed to notify a persistence manager object of a change of the value of said at least one persistence-annotated field in said first object.”, claim 18 discloses all other limitations as disclosed in claim 20 of U.S. Patent No. 10,503,525.

Allowable Subject Matter
6.  Claims 1-18 would be allowable if rewritten or amended to overcome the rejections set forth in this Office action.

Conclusion

U.S Publication No. 2014/0331118 discloses persisting software objects.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dennis Chow can be reached on (571) 272-7767. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450

AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194